DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
            The preliminary amendment filed 10/19/2020 has been entered.  Claims 1-20 remain pending in the application.  

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “the at least one magnet located within a cavity between the inner cap and the outer cap” (Claim 3) must be shown or the feature(s) canceled from the claim(s).  Currently, the drawing do not show the at least one magnet 150 located between the inner cap 158 and outer cap 160.  No new matter should be entered.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: --Reciprocating Pump Having A Shuttle Valve With Magnets In A Spool To Bias The Spool From An Intermediate Position--.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 3 and 7 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
For purposes of examination the proposed readings will be assumed unless otherwise stated.
Claim 3, lines 3-4, recitation of “the at least one magnet located within a cavity between the inner cap and the outer cap”, is not clear in context.  The at least one magnet is not located between the inner and outer cap.  For purposes of examination any cavity will be assumed to be between the inner and outer cap.
Claim 7, lines 2-3, recitation of “is relatively higher than a positon of the at least one additional magnet” is not clear in context.  It is unclear how the position can be “aligned” (Claim 6) and “higher” (Claim 7) at the same time.  This limitation would be clearer if Claim 7 depended from Claim 5.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4-6, 9-11, 13 and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jensen et al. US 9,989,164. 

	With respect to Claim 1 Jensen et al. disclose a reciprocating fluid pump (see Figure 6), comprising: a pump body 504; at least one subject fluid chamber (opposite side of diaphragm, Column 10, lines 37-41) within the pump body (see Figure 6, Column 10, lines 29-41); at least one drive fluid chamber (the other side of the diaphragm, Column 10, lines 29-41) within the pump body 504; and a shuttle valve (502/300, Column 10 lines 33-34) for shifting flow of pressurized drive fluid (“Pump Control Fluid”, see Figure 6) between at least two conduits 106/104 (see Figures 1A-C), at least one conduit 104 of the at least two conduits leading to the at least one drive fluid chamber (the other side of the diaphragm, Column 10, lines 29-41), the shuttle valve 502/300 comprising: a valve body 302 (see Figure 4); a spool 306 (see Figure 3B-F) disposed within the valve body 302 (see Figured 3F) and configured to move between a first position (as seen in Figure 5A) and a second position (as seen in Figure 5C) within the valve body 302; and at least one magnet 404 carried by the spool 306, the at least one magnet 404 located and configured to impart a force on the spool 306 responsive to a magnetic field (field from magnet 402) such that the spool 306 is magnetically biased (Column 10, lines 1-8 and Column 8, lines 6-10) away from an intermediate position (“’center’ positon” as seen in Figure 5B, Column 8, lines 27-37) between the first position and the second position (see Figures 5A-C).

With respect to Claim 4, as it depends from Claim 1, Jensen et al. disclose the at least one magnet 404 is located and configured (as seen in Figures 5A-C) to impart the force (force from magnet 402) on the spool 306 responsive to the magnetic field (field from magnet 402) when the spool 306 is proximate a center position (“’center’ positon” as seen in Figure 5B, Column 8, lines 27-37) at substantially equal distances from the first position (as seen in Figure 5A) and the second position (as seen in Figure 5C) such that the spool 306 is prevented from stopping at the center position (Column 8, lines 6-10).

With respect to Claim 5, as it depends from Claim 1, Jensen et al. disclose the shuttle valve 502/300 comprises at least one additional magnet 402 attached to the valve body 302 (see Figure 4), the at least one additional magnet 402 located and configured to provide the magnetic field acting (Column 8, lines 6-27) on the at least one magnet 404.

With respect to Claim 6, as it depends from Claim 5, Jensen et al. disclose the at least one additional magnet 402 comprises a single annular magnet (see 402 in Figure 3E) located on a support structure 318 of the valve body 302, the spool 306 being positioned below a center position (Column 8, lines 15-25, see Figure 2, middle and Figure 5B) when the at least one magnet 404 is aligned with the at least one additional magnet 402 along a longitudinal axis (centerline of 306) of the spool 306.



With respect to Claim 10, as it depends from Claim 5, Jensen et al. disclose the at least one additional magnet 402 is an electromagnetic device (“electromagnet”, Column 8, lines 12-13).

With respect to Claim 11, Jensen et al. disclose reciprocating fluid pump (see Figure 6) comprising: a shuttle valve 502/300 comprising: a valve body 302 (see Figure 4); a spool 306 disposed within the valve body 302 (see Figure 3F) and configured to move between a first position (as seen in Figure 5A) and a second position (as seen in Figure 5C) within the valve body 302; and a positioning magnet assembly 404/402 proximate a longitudinal end (top of Figure 5B) of the valve body 302, the positioning magnet assembly 404/402 comprising a permanent magnet 404 (“permanent magnets”, Column 8, lines 11-12) carried by the spool 306 and at least one stationary magnetic device 402 on the valve body 302, wherein the permanent magnet 404 is configured to interact with the at least one stationary magnetic device 402 to generate a force on the spool 306 in a direction along a longitudinal axis of the valve body (centerline of 302) such that that the spool 306 is unstable (Column 10, lines 1-8 and Column 8, lines 6-10) when located at a midpoint (“‘center’ positon” as seen in Figure 5B Column 8, lines 27-37) between the first position and the second position (see Figures 5A-5C).



With respect to Claim 18, Jensen et al. disclose a method (“under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device” see MPEP 2112.02(I)) of operating a shuttle valve 502/300 of a reciprocating fluid pump 504 comprising: providing a magnetic field (field from magnet 402) between a valve body 302 of the shuttle valve 502/300 and a spool 306 disposed within the valve body 302 and configured to move between a first position (as seen in Figure 5A) and a second position (as seen in Figure 5C) within the valve body 302; and imparting a force to the spool 306 using the magnetic field (field from magnet 402) such that the spool 306 is magnetically biased (Column 10, lines 1-8 and Column 8, lines 6-10) away from an intermediate position (“’center’ positon” as seen in Figure 5B Column 8, lines 27-37) between the first position and the second position (see Figures 5A-C).



With respect to Claim 20, as it depends from Claim 19, Jensen et al. disclose . imparting the force to the first magnet 404 using the at least one additional magnet 402 comprises imparting a repulsive force between the first magnet 404 and the at least one additional magnet 402, a magnitude of the repulsive force increasing (Column 6, lines 4-17) as the first magnet 404 and the at least one additional magnet 402 are brought into proximity (see Figure 2 top and bottom) with one another.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 2-3, 12, 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Jensen et al. (mentioned previously) in view of Friedman et al. US Pub. 2007/0228309.

With respect to Claim 2, as it depends from Claim 1, although Jensen et al. disclose most of the limitations of the claim, including the shuttle valve 502/300 comprises a control rod 308 carried by the spool 306, the at least one magnet 404 centered (404 is in the center of the top portion of 308, see Figure 5C) around a protrusion (top portion of 308 adjacent 310 in Figure 5C, portrait view) on an upper surface (bottom of 310 in Figure 5C) of the control rod 308, Jensen et al. is silent on at least one annular magnet.  Friedman et al. disclosing a shuttle valve (10, see Figure 2), specifically teach an at least one annular magnet.  Friedman et al. disclose the at least one annular magnet advantageously reduced the weight of the unit (Paragraph 0044, line 3). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention; to have used the annular magnet taught by Friedman et al., in the pump disclosed by Jensen et al., to have advantageously reduced the weight of the unit.

With respect to Claim 3, as it depends from Claim 2, Jensen et al. disclose the shuttle valve 502/300 comprises an inner cap 312 threadably engaged (Column 7, lines 

With respect to Claim 12, as it depends from Claim 11, although Jensen et al. disclose most of the limitation of the claim, including the shuttle valve 502/300 comprises a control rod 308 located between the permanent magnet 404 and the spool 306, a protrusion (top portion of 308 adjacent 310 in Figure 5C, portrait view) of the spool 306 securely engaged within a recess (inside bottom of 308 adjacent 306, see Figure 5B) on a lower surface (bottom of 308 in Figure 5B portrait view) of the control rod 308, Jensen et al. is silent on the permanent magnet comprising a central aperture engaging a protrusion on an upper surface of the control rod.  Friedman et al. disclosing a shuttle valve (10, see Figure 2), specifically teach a permanent magnet (52, see Figure 2) comprising a central aperture (“annular” see Claim 4) engaging a protrusion (bottom 40, see Figure 2) on an upper surface (top of 22, see Figures 1-2) of a control rod 22/40.  Friedman et al. teach the central aperture and protrusion advantageously reduced the force on the actuator (Paragraph 0006, lines 2-5).  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention; to have used the aperture and protrusion taught by Friedman et al., in the pump disclosed by Jensen et al., to have advantageously reduced the force on the actuator.



With respect to Claim 15, as it depends from Claim 14, Friedman et al. further teach a polarity (“direction of magnetic poles”) of each of the permanent magnet 52 and the two permanent annular magnets 54a/54b are aligned in the same direction (“same direction”, Paragraph 0047, lines 1-13) .


With respect to Claim 16, as it depends from Claim 14, although Jensen et al. disclose most of the limitations of the claim, Jensen et al. is silent on the permanent magnet is positioned off center between the two permanent annular magnets when the .


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Jensen et al. (mentioned previously).

With respect to Claim 7, as it is assumed to depend from Claim 5, although Jensen et al. disclose most of the limitations of the claim, including the spool 306 is positioned at the center position (as seen in Figure 5B) when a position of the at least one magnet 404 is related to a position of the at least one additional magnet 402 and the positon of the magnets at center position can assume  “a variety of different magnet configurations and arrangements” (Column 8, lines 24-27), Jensen et al. is silent on the spool is positioned at the center position when a position of the at least one magnet is relatively higher than a position of the at least one additional magnet.  However, it would it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.


Claim 14 is rejected, in the alternative, under 35 U.S.C. 103 as being unpatentable over Jensen et al. (mentioned previously).

With respect to Claim 14, as it depends from Claim 13, although Jensen et al. disclose most of the limitations of the claim, including the at least one stationary magnetic device 402 comprises permanent (“permeant magnets”, Column 8, lines 11-12) annular (see Figure 3D) magnets held in position proximate the longitudinal end (top of Figure 5B) of the valve body 302 by the outer cap 314 (see Figure 5B); Jensen et al. is silent on two permanent magnets.  However, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention; to have used the two magnets because it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Jensen et al. (mentioned previously), in view of Jeter et al. (embodiment of Figure 7) US Pub. 2008/0127946.

With respect to Claim 8, as it depends from Claim 5, although Jensen et al. disclose most of the limitations of the claim, including at least one magnet 404 and at least one additional magnet 402, Jensen et al. is silent on the at least one additional magnet comprises two annular magnets spaced above and below the at least one magnet, the at least one magnet not extending beyond either of the two annular magnets.  Jeter et al. disclosing a shuttle valve 14/16, specifically teach at least one additional magnet 304/306 (Paragraph 0024, lines 14-15) comprises two annular magnets (see 304 and 306 in Figure 7) spaced above and below (Paragraph 0024, lines 32-34) the at least one magnet 302, the at least one magnet 302 not extending beyond (see Figure 7, 302 cannot move past 304 or 306, see Paragraph 0024, lines 32-34) either of the two annular magnets 304/306.  Jeter et al. teach the two annular magnets spaced above and below the at least one magnet advantageously held the valve in either a first or second positon (Paragraph 0005, lines 31-33).  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention; to have used the two annular magnets spaced above and below the at least one magnet as taught by Jeter et al., in the pump disclosed by Jensen et al., to have advantageously held the valve in either a first or second position.

With respect to Claim 17, as it depends from Claim 11, although Jensen et al. discloses most of the limitations of the claim including, at least one stationary magnetic device 402 comprises electromagnetic device (“electromagnet”, Column 8, lines 12-13), Jensen et al. is silent on two stationary devices spaced apart from one another at a distance greater than a height of the permanent magnet such that the permanent .




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Nugier US 3,465,686 teaches a shuttle valve with magnets.
Simmons et al. US Pub. 2012/0063924 teach at reciprocating pump with magnets.
Budde US 5,222,876 teaches a shuttle valve with magnets. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY P. SOLAK whose telephone number is (571)272-8341.  The examiner can normally be reached on M-F 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba who can be reached at 469 295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Timothy P. Solak
/tps/

09/27/2021

/NATHAN C ZOLLINGER/Primary Examiner, Art Unit 3746